              Case 18-15928-PGH           Doc 130   Filed 02/06/20     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                Fort Lauderdale Division

In re:
                                                     Case No. 18-15928-BKC-JKO
ALDO A. PINA,                                        Chapter 7

         Debtor.
                                      /


   EX PARTE MOTION FOR ENTRY OF AN ORDER TERMINATING SUSPENSION

         Maite L. Diaz (“Ms. Diaz”), by and through undersigned counsel, and pursuant to 11

U.S.C. § 105 and Fed. R. Civ. P. 60(b)(6), incorporated into this matter by Fed. R. Bankr. P. 9024

and Fed. R. Bankr. P. 8008(a)(3), respectfully requests the Court to enter an order (“Motion”)

terminating her suspension from practice before this Court [ECF No. 73] (“Suspension Order”).

         1.    On February 5, 2020, the United States District Court for the Southern District of

Florida entered an Order [ECF No. 129] (“Remand Order”), remanding Ms. Diaz’s appeal to this

Court, and dismissing with prejudice the appeal case.

         2.    Consistent with this Court’s oral ruling, announced in open Court at a hearing held

January 28, 2020 [transcript at ECF No. 128] and Order on Motion to Modify Suspension [ECF

No. 127], Ms. Diaz requests this Court formalize its indicative ruling that the suspension in this

Court has satisfied its intended punitive and deterrence functions; and, therefore, the term of the

suspension in this Court is reduced from two years to six months, terminating the suspension in

this Court effective February 1, 2020.
              Case 18-15928-PGH          Doc 130    Filed 02/06/20     Page 2 of 4




       WHEREFORE, Ms. Diaz requests that the Court grant this Motion and grant such other

relief as the Court deems appropriate.

Dated: February 6, 2020.
                                             Respectfully submitted,

                                             /s/ Patricia A. Redmond
                                             Patricia A. Redmond, Florida Bar No. 303739
                                             predmond@stearnsweaver.com
                                             STEARNS WEAVER MILLER WEISSLER
                                              ALHADEFF & SITTERSON, P.A.
                                             Museum Tower, Suite 2200
                                             150 West Flagler Street
                                             Miami, Florida 33130
                                             Telephone:      (305) 789-3200
                                             Counsel for Ms. Diaz




                                CERTIFICATE OF SERVICE

       I certify that the foregoing document is being filed electronically via the Court’s CM/ECF
website on February 6, 2020. I further certify that the document will be served based on the Court
docket, by transmission of Notices of Electronic Filing (“NEF”) generated by CM/ECF to those
counsel or parties who are registered to receive NEF in this case.

                                               /s/ Patricia A. Redmond
                                               Patricia A. Redmond




                                                    2
               Case 18-15928-PGH           Doc 130    Filed 02/06/20      Page 3 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                Fort Lauderdale Division

In re:
                                                      Case No. 18-15928-BKC-JKO
ALDO A. PINA,                                         Chapter 7

         Debtor.
                                       /


                           ORDER TERMINATING SUSPENSION

         The matter comes before the Court upon the Motion for an Order Terminating Suspension,

based upon this Court’s indicative ruling and the District Court’s Remand Order. For the reasons

detailed in this Court oral ruling stated in open court at a hearing held January 28, 2020 [transcript

at ECF No. 128] and Order on Motion to Modify Suspension [ECF No. 127], Court finds that it

now has jurisdiction to modify its Suspension Order [ECF No. 73]. Further, the Court finds that

the suspension in this Court has satisfied its intended punitive and deterrence functions. Therefore,

it is
               Case 18-15928-PGH     Doc 130     Filed 02/06/20   Page 4 of 4




       ORDERED that the Suspension Order at 37 [ECF No. 73] (suspending Ms. Diaz from

practice “before this Court for a period of TWO YEARS commencing August 1, 2019) is modified

to reduce the term of the suspension in this Court from “TWO YEARS” to “SIX MONTHS”,

which expired February 1, 2020, and the suspension in this Court is terminated effective

immediately.

                                          ###

Submitted by and Copy to:

Patricia A. Redmond, Florida Bar No. 303739
predmond@stearnsweaver.com
STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.
Museum Tower, Suite 2200
150 West Flagler Street
Miami, Florida 33130
Telephone:     (305) 789-3553




                                                2
